EXHIBIT 99.1 For Immediate Release Contact: Bill Davis Perficient, Inc. 314-529-3555 bill.davis@perficient.com PERFICIENT REPORTS SECOND QUARTER 2011 RESULTS ~ Revenues and Non-GAAP Earnings Exceed Consensus Estimate; Company Delivers Record Revenue Quarter and Raises Full-Year Revenue Guidance ~ Saint Louis – August 4, 2011 – Perficient, Inc. (NASDAQ: PRFT), a leading information technology consulting firm serving Global 2000 and other large enterprise customers throughout North America, today reported financial results for the quarter ended June 30, 2011. Financial Highlights For the second quarter ended June 30, 2011: § Revenues increased 18% to $65.6 million from $55.5 million for the second quarter 2010; § Services revenue increased 24% to $59.2 million from $47.9 million for the second quarter 2010; § Non-GAAP earnings per share results (see attached schedule, which reconciles to GAAP earnings per share) on a fully diluted basis increased to $0.21 from $0.15 for the second quarter 2010; § Earnings per share results on a fully diluted basis increased to $0.10 for the second quarter 2011 from $0.07 for the second quarter 2010; § EBITDAS(a non-GAAP measure; see attached schedule, which reconciles to GAAP net income) increased 45% to $10.3 million for the second quarter 2011 from $7.1 million for the second quarter 2010; § Net income increased 35% to $2.8 million for the second quarter 2011 compared to $2.1 million for the second quarter 2010; § The Company had $12.5 million in cash and cash equivalents as of June 30, 2011 after repurchasing 305,000 shares of its stock at a cost of $3.4 million during the quarter and using $6.5 million for the cash portion of the purchase price for the acquisition of Exervio Consulting, Inc.; and § Since the stock repurchase program’s inception in 2008, the Company has repurchased 6.6 million shares at a cost of $48.0 million. “Perficient delivered a second quarter that represents an all-time revenue high and we’re pleased to be able to provide Q3 guidance representing material sequential growth,” said Jeffrey Davis, Perficient’s chief executive officer and president. “Our performance to date, coupled with our momentum heading into the second half of 2011, enables us to raise our full-year revenue guidance range as well as the lower end of our full-year earnings guidance.” “Q2 earnings were driven primarily by strong revenue growth and improved gross margins,” said Paul Martin, Perficient’s chief financial officer.“Perficient remains well-positioned to continue to aggressively invest in growing the business.” Other Highlights Among other recent achievements, Perficient: Added new customer relationships and follow-up projects with leading companies including:Abercrombie & Fitch, Basics Office Products, Best Buy, Blue Cross Blue Shield Florida, Caterpillar, Cricket Communications, Covance,Janus, Kaiser Permanente, Lexmark, Medseek, Nieman Marcus, Pennsylvania Power and Light, Texas Health Resources,Tufts Health Plan, Vertis, and many more; Opened a new and expanded facility in Hangzhou, China, to accommodate growth at its CMMI level-5 certified Global Development Center; and Completed the acquisition of JCB Partners, LLC on July 1, 2011, a $15 million annual revenue business and technology consulting firm focused on enterprise performance management, analytics and business intelligence solutions. Business Outlook and Full Year Guidance Update The following statements are based on current expectations. These statements are forward-looking and actual results may differ materially. The company expects its third quarter 2011 services and software revenue, including reimbursed expenses, to be in the range of $66.3 million to $70.7 million, comprised of $64.3 million to $67.7 million of revenue from services including reimbursed expenses and $2.0 million to $3.0 million of revenue from sales of software. The midpoint of third quarter 2011 guidance represents growth of26% over third quarter 2010 revenue. The company is raising its full year 2011 revenue guidance to a range of $255 million to $270 million from the previously provided range of $245 million to $265 million. The company is raising its full year Non-GAAP earnings per share guidance to a range of $0.76 to $0.83 from the previously provided range of $0.73 to $0.83. Conference Call Details Perficient will host a conference call regarding second quarter 2011 financial results today at 10:00 a.m. Eastern. WHAT: Perficient Second Quarter 2011 Results WHEN: Thursday, August 4th, 2011, at 10:00 a.m. Eastern CONFERENCE CALL NUMBERS: 866-383-8003 (U.S. and Canada) 617-597-5330 (International) PARTICIPANT PASSCODE: 98820673 REPLAY TIMES: Thursday, August 4th, 2011, at 1:00 p.m. Eastern, through Thursday, August 11th, 2011 REPLAY NUMBER: 888-286-8010 (U.S. and Canada) 617-801-6888 (International) REPLAY PASSCODE: 92896426 About Perficient Perficient is a leading information technology consulting firm serving Global 2000 and enterprise customers throughout North America. Perficient’s professionals serve clients from a network of offices across North America and three offshore locations, in Eastern Europe, India, and China. Perficient helps clients use Internet-based technologies to improve productivity and competitiveness, strengthen relationships with customers, suppliers and partners, and reduce information technology costs. Perficient, traded on the Nasdaq Global Select Market(SM), is a member of the Russell 2000® index and the S&P SmallCap 600 index. Perficient is an award-winning “Premier Level” IBM business partner, a TeamTIBCO partner, a Microsoft National Systems Integrator and Gold Certified Partner, a Documentum Select Services Team Partner, and an Oracle Certified Partner. For more information, please visit www.perficient.com. Safe Harbor Statement Some of the statements contained in this news release that are not purely historical statements discuss future expectations or state other forward-looking information related to financial results and business outlook for 2011.Those statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements.The “forward-looking” information is based on management’s current intent, belief, expectations, estimates, and projections regarding our company and our industry.You should be aware that those statements only reflect our predictions.Actual events or results may differ substantially.Important factors that could cause our actual results to be materially different from the forward-looking statements are disclosed under the heading “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2010 and our quarterly reports on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.This cautionary statement is provided pursuant to Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The forward-looking statements in this release are made only as of the date hereof and we undertake no obligation to update publicly any forward-looking statement for any reason, even if new information becomes available or other events occur in the future. About Non-GAAP Financial Information This press release includes non-GAAP financial measures. For a description of these non-GAAP financial measures, including the reasons management uses each measure, and reconciliations of these non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (“GAAP”), please see the section entitled “About Non-GAAP Financial Measures” and the accompanying tables entitled “Reconciliation of GAAP to Non-GAAP Measures.” PERFICIENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Services $ Software and hardware Reimbursable expenses Total revenues Cost of revenues Project personnel costs Software and hardware costs Reimbursable expenses Other project related expenses Stock compensation Total cost of revenues Gross margin Selling, general and administrative Stock compensation Depreciation Amortization Acquisition costs - Adjustment to fair value of contingent consideration ) ) Income from operations Net interest income 31 41 68 70 Net other expense ) (8
